UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4477



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOHN ELLERBE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-00685-TLW)


Submitted:   August 8, 2008                 Decided:   August 27, 2008


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James T. McBratney, Jr., MCBRATNEY LAW FIRM, P.A., Florence, South
Carolina, for Appellant.      Reginald I. Lloyd, United States
Attorney, Columbia, South Carolina; William E. Day, II, Carrie A.
Fisher, Assistant United States Attorneys, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Ellerbe pled guilty, pursuant to a written plea

agreement, to theft by aiding and abetting a bank employee, in

violation of 18 U.S.C. §§ 2, 656 (2000), and knowingly making a

false statement to a bank in connection with an application for an

automobile loan, in violation of 18 U.S.C. § 1014 (2000).                The

district    court      sentenced   Ellerbe   to     twenty-eight       months

imprisonment and ordered him to pay $70,798.94 in restitution,

payable in monthly payments of $1200, beginning upon his release

from prison.

           Ellerbe appeals, claiming that the district court failed

to adequately consider his ability to pay when it determined the

restitution payment schedule, as required by 18 U.S.C. § 3664(f)(2)

(2000).    Because he did not object at sentencing, Ellerbe’s claim

is reviewed for plain error.       See United States v. Olano, 507 U.S.

725, 732-34 (1993); United States v. Hughes, 401 F.3d 540, 547 (4th

Cir. 2005). Because the record establishes that the district court

adequately considered the factors as required under § 3664(f)(2),

we conclude that Ellerbe cannot show error, let alone plain error,

in the district court’s restitution order.          See United States v.

Karam, 201 F.3d 320, 330 (4th Cir. 2000) (district court’s adoption

of presentence report that contained sufficient facts to support

restitution order avoided plain error).           Accordingly, we affirm.

We   dispense   with   oral   argument   because   the   facts   and   legal


                                     2
contentions are adequately addressed in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                3